PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No.:  9,347,142
Issue Date:  May 24, 2016
Application No.:  14/852,732
Filed:  September 14, 2015
Attorney Docket No. 0564-014
:
:                      PETITION DECISION     
:
:







This is a decision on the petition under 37 CFR 1.378(b), filed November 01, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

The instant request cannot be accepted since it is not signed by the applicant or a registered patent attorney or agent. In this regard, Lynn Alan Wenstrand, has not been established as a registered patent attorney or agent.  Consequently, the request is not signed by a proper party in accordance with 37 CFR 1.33(b).

Any request for reconsideration under 37 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action with the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. 

This petition lacks item (1) above.

37 CFR 1.33 (b) 

Correspondence respecting patent applications, reexamination proceedings, and other proceedings. 

(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by:
 
(1) A patent practitioner of record appointed in compliance with § 1.32(b); 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; 
(3) An assignee as provided for under § 3.71(b) of this chapter; or 
(4) All of the applicants (§ 1.41(b) ) for patent, unless there is an assignee of the entire interest and such assignee has taken action in the application in accordance with § 3.71 of this chapter. 

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Further correspondence with respect to this matter should be delivered through one of the following mediums:



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314


By fax:			(571) 273-8300
			ATTN: Office of Petitions



1 

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.  


/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        




cc:	Lynn Alan Wenstrand
	720 Mullet Road
	Ste N #310
	Cape Canaveral, FL 32920

 
 




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)